IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                      NO. PD-0341-22



                         PATRICK BRANDON, JR., Appellant

                                              v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SIXTH COURT OF APPEALS
                            GREGG COUNTY

              Per curiam.

                                       OPINION

       A jury convicted appellant in two companion cases tried together and arising out of

a single criminal episode. In the first cause, which is the subject of this appeal, the jury

convicted appellant of three counts (the “drug cases”): possession of a controlled

substance with intent to deliver, possession of a controlled substance, and unlawful

possession of a firearm by a felon. Appellant was sentenced to twenty years, five years,

and ten years, respectively, and also assessed fines of $10,000, $5,000, and $10,000

respectively. In the second cause, which was appealed separately, the jury convicted
                                                              PATRICK BRANDON, JR. – 2

appellant of aggravated robbery (the “robbery case”), and he was sentenced to 60 years

and ordered to pay a $10,000 fine. The trial court did not state that the fines imposed were

to run concurrently.

       On appeal, appellant claimed that the trial court erred when it stacked the fines.

The court of appeals agreed that the fines should not be stacked, but should run

concurrently. See T EX. P ENAL C ODE § 3.03(a)(providing that sentences for offenses

arising out of same criminal episode and prosecuted in single criminal action shall run

concurrently). Further, the court deleted the fines from the judgments in the drug cases,

and noted that the fine in the robbery case would remain in the judgment. Brandon v.

State, No. 06-21-00086-CR slip op. at 4 (Tex. App.–Texarkana June 22, 2022)(not

designated for publication).

       The State has filed a petition for discretionary review of this decision, contending

that the fines running concurrently in these cases under Penal Code section 3.03(a),

should be “treated as a unitary fine” so that they discharge together. We recently

addressed this issue in Anastassov v. State, No. PD-0848-20 slip op. (Tex. Crim. App.

Oct. 5, 2022). There, we observed that “where multiple fines are assessed in a same-

criminal-episode prosecution and they are ordered to be discharged concurrently, they

discharge in the same manner as concurrent terms of confinement–the defendant pays the

greatest amount of fine but receives credit for satisfying all of the multiple concurrent

fines.” Id. at 10. In light of these principles, the Court held that the court of appeals erred
                                                           PATRICK BRANDON, JR. – 3

by deleting one of the lawfully-assessed fines from the judgment. Id. at 10-12.

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Anastassov. Accordingly, we grant the State’s petition for discretionary review, vacate the

judgment of the Court of Appeals, and remand this case to the Court of Appeals in light

of our opinion in Anastassov.


Delivered: November 16, 2022
Do Not Publish